DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 05/24/2022 was entered.
Amended claims 1-3, 5, 7-9, 12-13, 18-20 and 40 are pending in the present application.
Applicant elected previously with traverse of Group II, drawn to a method for improving the specificity of a Cas protein-based genome editing procedure in vivo, and a method of genome editing in a subject.
Applicant also elected the following species: (a) SpCas9; and (b) SEQ ID NO: 1.
Claim 7 was withdrawn previously because it is directed to a non-elected invention.
In light of currently amended independent claims 1 and 18, all previously withdrawn species were rejoined and examined together with the previously elected species.
Accordingly, amended claims 1-3, 5, 8-9, 12-13, 18-20 and 40 are examined on the merits herein.

Response to Amendment
1.	The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description and Scope of Enablement were withdrawn in light of currently amended independent claims 1 and 18 in the Examiner’s Amendment, and upon further considerations.  The specification already taught that wild-type sequences of major coat protein G8P/pVIII from 10 different filamentous bacteriophages (M13, Pf1, f1, Pf3, Ike, If1, Xf, PH75, I2-2, and Phi-Lf) with SEQ ID Nos. 11-20 and their respective extracellular regions G8PEX with SEQ ID Nos. 1-10, along with a G8P homologue from L. monocytogenes bacteriophage M7 and its G8PEX having SEQ ID Nos. 21-22, respectively, can efficiently prohibit the function of the Cas9 protein as well as Cas12a (Cpf1) (page 7, last paragraph continues to first paragraph on page 8, Table 1; Example 1).  The specification also identified G8PEX homologue sequences having SEQ ID Nos. 37-436 via informatics approaches that are contemplated to exhibit similar binding and inhibitory activities (page 9, first paragraph; page 16, fourth paragraph; Table 2; Example 2).  Moreover, the specification also identified certain amino acid residues at positions 6-11 in the G8PEX that are located at the N-terminal portion of the α-helical structure are important for its inhibitory activity on a Cas protein, and demonstrated that G8PEX mutants 1, 3 and 4 having 69.5%, 71% and 76% sequence similarity to that of wild-type G8PEX still displayed limited or no reduction on the inhibitory activity toward Cas9 protein (Example 1, and attached sequence searches below).
2.  All of the prior art rejections that were set forth in the Non-Final Office Action dated 12/24/2021 were withdrawn in light of currently amended independent claims 1 and 18 in the Examiner’s Amendment, particularly with the new limitation “a non-bacteriophage vector”.  The prior art does not teach or fairly suggest that a bacteriophage major coat protein G8P is an inhibitor of a Cas protein, and that it can be used to improve the specificity of a Cas protein-based genome editing procedure in vivo and/or in vitro.  The specification also stated “It is discovered herein, unexpectedly, that major coat proteins (i.e., G8P) from phage viruses can bind and prevent Cas proteins from binding to a guide nucleotide” (page 7, second last paragraph).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Alex Y. Nie on 06/14/2022.
The application has been amended as follows: 

In the Claims:
Claims 1-2 and 18 were amended below.  Support for the limitation “a non-bacteriophage vector” can be found at least on page 24, first paragraph; page 16, last paragraph continues to first paragraph on page 17; and page 4, fourth paragraph.

Claim 1 (Currently amended)	A method for improving the specificity of a Cas protein-based genome editing procedure, comprising introducing to a cell undergoing the Cas protein-based genome editing procedure a non-bacteriophage vector comprising a polynucleotide encoding a polypeptide comprising a bacteriophage major coat protein G8P, an extracellular region of the G8P (G8PEX), EX and capable of binding to the Cas protein, wherein the Cas protein is a Cas9 protein or a Cas12a protein, and wherein the polynucleotide further comprises an inducible promoter regulating the expression of the polypeptide.
Claim 2 (Currently amended)	The method of claim 1, wherein the Cas protein is selected from the group consisting of SpCas9, SaCas9, NmeCas9, StCas9, CjCas9, AsCpf1, FnCpf1, SsCpf1, PcCpf1, BpCpf1, CmtCpf1, LiCpf1, PmCpf1, Pb3310Cpf1, Pb4417Cpf1, BsCpf1, EeCpf1, variants thereof and chemically modified versions thereof capable of interacting with the polypeptide
Claim 18 (Currently amended)	A method of genome editing in a subject, comprising administering to the subject a Cas protein-based genome editing system and a non-bacteriophage vector comprising a polynucleotide encoding a polypeptide operatively linked to an inducible promoter, wherein the polypeptide comprises a bacteriophage major coat protein G8P, an extracellular region of the G8P (G8PEX), or an amino acid sequence having at least 70% sequence identity to the G8P or the G8PEX and capable of binding to the Cas protein, wherein the Cas protein is a Cas9 protein or a Cas12a protein. 

Accordingly, claims 1-3, 5, 8-9, 12-13, 18-20 and 40 are free of prior art and they are in conditions for allowance.

Claims 1-3, 5, 8-9, 12-13, 18-20 and 40 are allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 8/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/20/2021 is withdrawn.  Claim 7, directed to a method for improving the specificity of a Cas protein-based genome editing procedure in vitro is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a method for improving the specificity of a Cas protein-based genome editing procedure or a method of genome editing in a subject using a non-bacteriophage vector comprising a polynucleotide encoding a polypeptide comprising a bacteriophage major coat protein G8P, an extracellular region of the G8P (G8PEX), or an amino acid sequence having at least 70% sequence identity to the G8P or the G8PEX and capable of binding to the Cas protein, wherein the Cas protein is a Cas9 protein or a Cas12a (or Cpf1) protein, and wherein the polynucleotide further comprises an inducible promoter regulating the expression of the polypeptide of the present application.
Accordingly, claims 1-3, 5, 7-9, 12-13, 18-20 and 40 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                            



BHK97406
Enterobacteria phage f1 G8P extracellular region mutant 4, SEQ 33.
Liu J,  Jiang B,  Ma P,  Yang G;


  Query Match             76.2%;  Score 80;  DB 30;  Length 21;
  Best Local Similarity   88.9%;  
  Matches   16;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEGDDPAKAAFNSLQASA 18
              |||||||||||:||||:|
Db          1 AEGDDPAKAAFDSLQAAA 18




BHK97405
Enterobacteria phage f1 G8P extracellular region mutant 3, SEQ 32 #1.
Liu J,  Jiang B,  Ma P,  Yang G;


  Query Match             71.4%;  Score 75;  DB 30;  Length 21;
  Best Local Similarity   76.2%;  
  Matches   16;  Conservative    1;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 AEGDDPAKAAFNSLQASATEY 21
              ||||||||||  :  ||||||
Db          1 AEGDDPAKAAAAAAAASATEY 21




BHK97403
Enterobacteria phage f1 G8P extracellular region mutant 1, SEQ 30.
Liu J,  Jiang B,  Ma P,  Yang G;


  Query Match             69.5%;  Score 73;  DB 30;  Length 21;
  Best Local Similarity   93.8%;  
  Matches   15;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          6 PAKAAFNSLQASATEY 21
              ||||||:|||||||||
Db          6 PAKAAFDSLQASATEY 21